Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2021 has been entered.

Response to Amendment
The amendment filed on July 12, 2021 have been entered.  Claims 19-26 have been withdrawn.  Claims 1-18 remain pending.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 - Lines 3-4 recites “the pump rotor integrated with the motor rotor comprises an outside diameter (OD) of the motor rotor is constructed with or integrated with the pump rotor”.  This limitation is grammatically incorrect and should recite “the pump rotor is integrated with the motor rotor, wherein an outside diameter (OD) of the motor rotor is constructed with or integrated with the pump rotor”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 - Line 5 recites “wherein the motor stator is a single motor rotor”.  This amendment fails to comply with the written description requirement because the applicant has failed to describe how the motor stator (which as noted by the applicant in Paragraph 2, “stator” is derived from the word stationary”) can also be a motor rotor (which as noted by the applicant in Paragraph 2, “rotor” is derived from the word rotating).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 - Line 5 recites “wherein the motor stator is a single motor rotor”.  This amendment renders the claim indefinite because it is not clear how the “motor stator” (which as noted by the applicant in Paragraph 2 must be “stationary”) can be rotating (since the applicant has also noted in Paragraph 2 that “rotor” is derived from rotating).
To expedite prosecution, the examiner will interpret Claim 11 as intending to recite “the motor stator is a single motor stator”, based on the examiners understanding of the applicants invention & since this interpretation for the claim was previously presented in Claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 10-13, 15 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brancart et al (US 3,433,163 A) (Brancart hereinafter) in further view of Radov (WO 2018/022198 A1) (Radov hereinafter) & Simpson (US 2013/0136639 A1) (Simpson hereinafter).
Regarding Claim 1, Brancart discloses:  An electrical pump (Figure 1) comprising: 
a motorized pump (10) and to pump fluid (Figure 1), the motorized pump (10) comprising: 
a motor (25) comprising a motor rotor (49) and a motor stator (30), the motor stator (30) comprising windings (45), wherein the motor stator (30) extends axially continuously through multiple stages (80 & 71) of the motorized pump (Figure 1); and 
a pump (26) surrounding the motor (Figure 1), the pump (26) comprising a pump stator (15/81) radially surrounding a pump rotor (49) integrated with the motor rotor (Figure1; In Brancart the pump rotor & motor rotor are shown as being integrated together to form a single rotor), wherein the pump rotor (49) comprises pump rotor vanes (70) to engage pump stator vanes (81) on an inside diameter of the pump stator (15) to pump the fluid (Figure 1), and wherein the pump (26) comprises a discharge (12) for the fluid on a longitudinal end portion of the motorized pump (Figure 1).
Brancart fails to teach the pump being an electrical submersible pump, the pump comprising:
a motorized pump sized to fit into a wellbore and to pump fluid from the wellbore, the motorized pump comprising:
wherein the pump stator vanes do not radially overlap with the pump rotor vanes.
However, Radov does teaches an electrical submersible pump (ESP)  (20) comprising: 
a motorized pump (28) sized to fit into a wellbore (22) and to pump fluid from the wellbore (Figure 1), the motorized pump (28) comprising: 
a motor (32) comprising a motor rotor (68) and a motor stator (70), the motor stator (70) comprising windings (Paragraph 40), wherein the motor stator (70) extends axially continuously through multiple stages of the motorized pump (Figure 2; Paragraph 25; Each impeller (54) & diffuser (56) combination forms a single pump stage); and 
a pump (30), the pump (30) comprising a pump stator (56) and a pump rotor (54) integrated with the motor rotor (68; Paragraphs 34-35), wherein the pump rotor (54) comprises pump rotor vanes (Paragraph 29) to engage with the diffuser (56; Paragraph 25), and wherein the pump (20) comprises a discharge (62) for the fluid on a longitudinal end portion of the motorized pump (Figure 2).
Brancart is directed to a multi-stage axial flow liquid pump that has a self-contained variable speed, floodable drive motor that is radially compact to minimize unbalanced mechanical forces AND has an axial flow design which produces no unbalanced loads at off-design conditions to keep vibration & fluid noise levels very low (see Column 1 - Lines 55-72).  These benefits would be ideal for use in axial submersible well pumps, as taught by Radov
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that Brancart's pump assembly can be utilized & disposed within wellbore applications.
Simpson is directed to an axial pump assembly (1) comprising an annular rotor (4) that surrounds a pump rotor (3), where the pump rotor (3) has a series of helical vanes (5) extending from the outer surface of the rotor (see Figures 1 & 7) that engage with a series of helical vanes (6) extending from the inner surface of the stator (see Figures 1 & 7), wherein the pump stator vanes do not radially overlap with the pump rotor vanes (The helical vanes of Simpson, as shown in Figure 7c, are structurally identical to the rotor & stator vanes (and form the same fluid flow path) of the applicants invention (see Figure 3).  So the vanes of Simpson do not radially overlap for the same reasons that the applicants vanes do not radially overlap).  
The proposed modification being made is to modify Brancart’s rotor & stator vane assembly to be formed as helical vanes, as being taught by Simpson.  PLEASE NOTE that this modification would not remove the multi-stage design of Brancart as Simpson shows in Figure 11 how the axial pump assembly (1c) can have the multiple helical pumps axially connected in series which would provide a multi-stage pump (see Paragraph 85).
Having a dual-helix axial pump introduces a number of operational differences, including an improved pump performance when compared with single-helix axial pumps, larger working clearances can be tolerated between the rotor & stator, and provide a higher order of performance & efficiency (see Paragraph 9).  
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the axial pump assembly of Brancart (as modified by Radov) to have the rotor & stator vanes be formed as helical vanes that engage with each other during operation to axially pump the fluid through the pump, as taught by Simpson, as such a modification would allow for larger working clearances as well as providing higher order of performance & efficiency (as described in Paragraph 9 of Simpson).
Regarding Claim 2, Brancart in view of Radov & Simpson teaches the invention as disclosed above in Claim 1, wherein Brancart further discloses:  wherein the motor (25) comprises an external rotor (49) motor
Brancart in view of Simpson teaches:  wherein a radial gap between the pump stator vanes (Simpson: 6) and the pump rotor vanes (Simpson: 5) extends axially continuously through a stage of the pump (Simpson: Figure 7c; As noted above, Brancart was modified in view of Claim 1 to have the helical rotor & stator vanes, as taught by Simpson, where Figure 7c shows how there is a radial gap between the outer extents of the rotor vanes (5) and the inner extents of the stator vanes (6) that would be identical to the structure & arrangement to the rotor & stator vanes of the applicants invention).  
Regarding Claim 3, Brancart in view of Radov & Simpson teaches the invention as disclosed above in Claim 2, wherein Brancart further discloses:  wherein the motor rotor and pump rotor (49; As noted in the rejection of Claim 1, in Brancart the motor rotor & pump rotor are integrated to form a single rotating element) are configured to rotate together (Figures 1-2), the pump rotor (49) to rotate within the pump stator (15; Figures 1-2), and wherein the motor stator (30) is a single motor stator that extends axially continuously through multiple stages (71) of the motorized pump (Figure 1).
Regarding Claim 5, Brancart in view of Radov & Simpson teaches the invention as disclosed above in Claim 2, wherein Brancart further discloses:  wherein the pump (26) radially encloses the motor (30; Figure 1), wherein the motorized pump (10) does not comprise a shaft coupling the motor to the pump (Column 1 - Lines 58-59), wherein the pump rotor integrated with the motor rotor (Figure 1; This shows how the pump rotor & motor rotor are integrated together to form a single rotating element (49)) comprises an outside diameter (OD) of the motor rotor is constructed with or integrated with the pump rotor (As noted above, the pump rotor & motor rotor are integrated together meaning that the OD of the motor rotor would be integrated with the pump rotor), and wherein the pump does not comprise a pump diffuser 
Regarding Claim 10, Brancart in view of Radov & Simpson teaches the invention as disclosed above in Claim 2, wherein Brancart further discloses:  wherein the motorized pump does not comprise an outer housing (In the applicant’s original disclosure, the “outer housing” refers to some feature/component that contains the motorized pump & radially surrounds/encloses the pump stator (see Figure 5 and Paragraphs 34 & 57), where the “pump stator” is described by applicant as being the portion of the pump that has the vanes disposed on an inside diameter to engage with the pump rotor vanes (see Paragraph 57 & 71).  This claim is directed toward the embodiment that is shown in Figure 8 (and described in Paragraph 71) where this outer housing is removed.  The examiner holds that Brancart (as modified in view of Claim 1) would read on this limitation because Brancart does not teach having an outer housing disposed radially outside of the identified pump stator (15), which is structurally & functionally identical to the pump stator of the applicants invention.  The applicant even describes in Paragraph 71 how in Figure 8 (which is directed to the embodiment were the outer housing is removed) “the pump stator 804 (with vanes) has sufficient strength to withstand the pressure and tensile load for downhole operation”.  Therefore, because Brancart, Radov & Simpson DO NOT require having any additional 
Regarding Claim 11, this claim is disclosing the same limitations that were previously disclosed in Claim 3.  There are also some minor differences in terms used in the claims, but the terms result in the same structure/inventive concept.  Such as, Claim 11 - Line 7 states that the pump is “radially enclosing the motor”, whereas Claim 1 - Line 7 states that the pump is “surrounding the motor”).  Claim 11 - Line 9 recites “rotor vanes to interface with the pump stator vanes”, whereas Claim 1 - Line 9 states that the rotor vanes “engage pump stator vanes”.  However, because in Brancart the identified pump (26) is radially enclosing the motor (25; see Figure 1) AND because the rotor vanes of Brancart (which as noted in Claim 1 have been modified into helical rotor vanes in view of Simpson) are “engaging” with the respective stator vanes (which as noted in Claim 1 have been modified into helical stator vanes in view of Simpson) to axially pump the fluid (see Figure 7c of Simpson).  Therefore, the limitations in Claim 11 that were previously recited in Claim 3 (which by virtue of its dependency includes the limitations disclosed in Claim 1) will be rejected under the same prior art and motivations as those used in the rejection of Claim 3. 
Regarding Claim 12, Brancart in view of Radov & Simpson teaches the invention as disclosed above in Claim 11, wherein Brancart further teaches:  wherein radially, from inside to outside, the motorized pump (10) comprises (a) the motor stator (30), (b) the motor rotor and the pump rotor (49), (c) the pump stator (15), wherein the pump (26) comprising the pump stator (15) and the pump rotor (49; As noted above, the “pump rotor” & “motor rotor” are and the motor (25) comprising the motor rotor (49; As noted above, the “pump rotor” & “motor rotor” are integrated into a single rotating element, so the “motor rotor” would be considered the inner portion of the rotor body (49)) and the motor stator (30). 
Brancart in view of Simpson teaches:  wherein the pump stator vanes and the pump rotor vanes comprise helical vanes (Brancart was modified by Simpson in view of Claim 11 to have the pump & rotor vanes comprise helical vanes, as taught by Simpson in Figures 7b-d).
Brancart fails to teach:  comprising magnets disposed on the motor rotor, and a housing, wherein the pump & motor are contained within the housing. 
However, Radov does teach how it is known to have permanent magnets (68; Paragraph 34) disposed on the motor rotor (21; In Paragraph 58 of the applicant’s specification, the pump rotor (510) is described as being integrated with the motor rotor (508), where the pump rotor (510) is the portion of the integrated pump/motor rotor that has vanes and the motor rotor (508) is the portion of the integrated pump/motor rotor has permanent magnets (512).  Since Radov describes how their impeller is integrated with magnets, this arrangement would be structurally identical to the pump & motor rotor of the applicant’s invention) and a housing (Radov describes in Paragraph 23 how a tubular casing (38) MAY be used to line the inner surface of the wellbore, which under the broadest reasonable interpretation of the claim language would be considered “a housing” for the pump assembly because it contains the pump assembly when it is installed within the wellbore), wherein the pump comprising the pump stator and the pump rotor, and the motor comprising the motor rotor and the motor stator, are contained within the housing
While Brancart is silent regarding how the rotational force from the stator is imparted onto the pump/motor rotor, one of ordinary skill would understand that permanent magnets could be used impart the rotational force onto the pump/motor rotor.  ALSO, adding a tubular casing to the wellbore (which as noted above would act as a “housing” that contains the pump assembly when it is installed within the pump) would provide the benefit of helping to ensure the wellbore maintains its shape.  FURTHERMORE, the examiner would note that whether the pump assembly is contained within a housing appears to be a design choice that does not have any patentable significance with respect to the applicants claimed invention.  This is supported by the applicants own written description where they describe separate embodiments of their invention, where in some embodiments the combined motor & pump unit is housed inside a housing (see Paragraph 47) where they also describe embodiments without the housing (see Paragraph 71).
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that the pump assembly of Brancart (as modified in view of Claim 11) could have permanent magnets disposed on the motor rotor, as taught by Radov, to allow the rotational force generated by the motor stator to be imparted onto the pump/motor rotor.  FURTHERMORE, it also would have been obvious to add a tubular casing to the inside of the wellbore which would contain the pump assembly when the pump is installed within the well, as is also being taught by Radov, to provide the benefit of helping to ensure the wellbore maintains its shape.
Regarding Claim 13, Brancart in view of Radov & Simpson teaches the invention as disclosed above in Claim 11, wherein Brancart further discloses:  wherein the motor (25) comprises an external rotor motor (Figure 1; This shows how the rotor (49) is external to the motor stator (30)), wherein the motor rotor (49; As noted above the single rotating element (49) radially encloses the motor stator (30; Figures 1-2), wherein the pump (26) comprises the pump stator (15) comprising the pump stator vanes (81) on the inside diameter of the pump stator (Figure 1) to interface with the pump rotor vanes (70) to pump the fluid (Figure 1).
Brancart in view of Simpson teaches:  wherein a radial gap between the pump stator vanes (Simpson: 6) and the pump rotor vanes (Simpson: 5) extends axially continuously along an entire axial length of a stage of the pump (Simpson: Figure 7c; As noted above, Brancart was modified in view of Claim 11 to have the helical rotor & stator vanes, as taught by Simpson, where Figure 7c shows how there is a radial gap between the outer extents of the rotor vanes (5) and the inner extents of the stator vanes (6) that would be identical to the structure & arrangement to the rotor & stator vanes of the applicants invention).  
Brancart & Simpson both fail to teach wherein the motor rotor comprises permanent magnets.
However, Radov does teach how it is known to have permanent magnets (68; Paragraph 34) disposed on the motor rotor (21; In Paragraph 58 of the applicant’s specification, the pump rotor (510) is described as being integrated with the motor rotor (508), where the pump rotor (510) is the portion of the integrated pump/motor rotor that has vanes and the motor rotor (508) is the portion of the integrated pump/motor rotor has permanent magnets (512).  Since Radov describes how their impeller is integrated with magnets, this arrangement would be structurally identical to the pump & motor rotor of the applicant’s invention).
While Brancart is silent regarding how the rotational force from the stator is imparted onto the pump/motor rotor, one of ordinary skill would understand that permanent magnets could be used impart the rotational force onto the pump/motor rotor.  
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that the pump assembly of Brancart (as modified in view of Claim 11) could have permanent magnets disposed on the motor rotor, as taught by Radov, to allow the rotational force generated by the motor stator to be imparted onto the pump/motor rotor.  
 Regarding Claim 15, Brancart in view of Radov & Simpson teaches the invention as disclosed above in Claim 11, wherein Brancart discloses:  wherein the motor rotor and pump rotor share a same rotor (Figures 1-2; In Paragraph 58 of the applicant’s specification, the pump rotor (510) is described as being integrated with the motor rotor (508), where the pump rotor (510) is the portion of the integrated pump/motor rotor that has vanes and the motor rotor (508) is the portion of the integrated pump/motor rotor has permanent magnets (512).  The outer surface of the rotating element (49) is structurally equivalent to the pump rotor of the applicants invention and the inner surface is structurally equivalent to the motor rotor), and wherein the motorized pump does not comprise a shaft coupling the pump to the motor (Column 1 - Lines 58-59).  
Brancart in view of Simpson teaches:  wherein the pump is a screw pump (Brancart was modified by Simpson in view of Claim 11 to have their rotor & stator vanes formed as helical vanes (as is being taught by Simpson in Figure 7) which would result Brancart (as modified by Simpson) to have the pump being a “screw pump”).
Brancart, Radov & Simpson are all silent regarding:  wherein the pump rotor vanes are machined.
HOWEVER, the examiner notes that this limitation is a product-by-process limitation.  Applicant should note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the instant case, Brancart (as modified by Simpson) teaches how a helical vanes are disposed on a pump rotor.  Therefore, because the claimed apparatus is the same as the product disclosed in Brancart (as modified in view of Claim 11), the limitation is not sufficient to overcome the cited prior art.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to have the vanes of Brancart (as modified in view of Claim 11) to be machined, as required by the claim.  This is because the patentability of the applicants invention does not depend on how the vanes were manufactured.
Regarding Claim 16, this claim is directed to the same limitations that were previously disclosed in Claim 10 IN ADDITION TO wherein the pump stator vanes and the pump rotor vanes are helical vanes.  
With respect to the limitations recited in Claim 16 that were previously recited in Claim 10, these limitations are rejected under the same prior art & motivations as those used in the rejection of Claim 10.
With respect to the additional limitation, Brancart (as modified by Simpson in view of Claim 11) further teaches wherein the pump stator vanes and the pump rotor vanes are helical vanes (The pump of Brancart was modified by Simpson in view of Claim 11 to have Brancart’s rotor vanes & stator vanes be shaped as helical vanes (as taught by Simpson in Figure 7) to allow for larger working clearances as well as providing higher order of performance & efficiency (as described in Paragraph 9 of Simpson)).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brancart, Radov & Simpson as applied to claim 3 above, and as evidenced Reeves et al (US 2017/0184097 A1) (Reeves hereinafter).
Regarding Claim 4, Brancart in view of Radov & Simpson teaches the invention as disclosed above in Claim 3, wherein Brancart discloses: wherein the ESP does not comprise an ESP motor protector (The applicant describes the ESP motor protector as being a seal section, see Paragraph 5 - Line 10 & Paragraph 113 - Line 4.  Brancart does not disclose that their pump assembly has or requires a motor protector or seal section to operate.  PLEASE NOTE, this would still not be taught upon the modification of Brancart in view of Radov to be disposed within a well, as evidenced by Reeves who does explicitly describe that in submersible pumping systems the seal section is optional (see Paragraph 23)), wherein the motorized pump (10) comprises radially, from inside to outside, the motor stator (30), the motor rotor and the pump rotor (49; As noted above, the “pump rotor” & “motor rotor” are integrated together to form a single rotating element), the pump stator (15).
Brancart & Simpson both fail to teach:  wherein the motorized pump comprises a housing disposed radially outside of the pump stator.
However, Radov does teach how a tubular casing (38) MAY be used to line the inner surface of the wellbore, which under the broadest reasonable interpretation of the claim language would be considered “a housing” for the pump assembly because it contains the pump assembly when it is installed within the wellbore) that is disposed radially outside of the pump assembly (Figure 1), wherein the pump comprising the pump stator and the pump rotor, and the motor comprising the motor rotor and the motor stator, are contained within the housing (see Figure 1).
Adding a tubular casing to the wellbore (which as noted above would act as a “housing” that contains the pump assembly when it is installed within the pump) would provide the benefit of helping to ensure the wellbore maintains its shape.  FURTHERMORE, the examiner would note that whether the pump assembly is contained within a housing appears to be a design choice that does not have any patentable significance with respect to the applicants claimed invention.  This is supported by the applicants own written description where they describe separate embodiments of their invention, where in some embodiments the combined motor & pump unit is housed inside a housing (see Paragraph 47) where they also describe embodiments without the housing (see Paragraph 71).
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to add a tubular casing to the inside of the wellbore which would contain the pump assembly when the pump is installed within the well, as is also being taught by Radov, to provide the benefit of helping to ensure the wellbore maintains its shape.

Claims 6-9 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brancart in view of Radov & Simpson as applied to claim 1 & 11 above, and further in view of Daugherty et al (US 2006/0066169 A1) (Daugherty hereinafter).
Regarding Claim 6, Brancart in view of Radov & Simpson teaches the invention as disclosed above in Claim 1, wherein Brancart in view of Simpson teaches:  wherein the pump is a screw pump (Brancart was modified by Simpson in view of Claim 11 to have their rotor & stator 
Brancart & Simpson both fail to teach:  wherein the motor rotor comprises permanent magnets.
However, Radov does teach how it is known to have permanent magnets (68; Paragraph 34) disposed on the motor rotor (21; In Paragraph 58 of the applicant’s specification, the pump rotor (510) is described as being integrated with the motor rotor (508), where the pump rotor (510) is the portion of the integrated pump/motor rotor that has vanes and the motor rotor (508) is the portion of the integrated pump/motor rotor has permanent magnets (512).  Since Radov describes how their impeller is integrated with magnets, this arrangement would be structurally identical to the pump & motor rotor of the applicant’s invention).
While Brancart is silent regarding how the rotational force from the stator is imparted onto the pump/motor rotor, one of ordinary skill would understand that permanent magnets could be used impart the rotational force onto the pump/motor rotor.  
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that the pump assembly of Brancart (as modified in view of Claim 1) could have permanent magnets disposed on the motor rotor, as taught by Radov, to allow the rotational force generated by the motor stator to be imparted onto the pump/motor rotor.  
While Brancart does describe how the pump/motor rotor (49) may be constructed out of steel (see Column 3 - Lines 45-46), Brancart, Radov & Simpson all fail to teach:  wherein the motor rotor comprises steel laminations.
Daugherty is directed to the electric motor of a pump (Paragraph 2), where the rotor is formed from a plurality of steel laminations (42; Paragraph 36). 
Daugherty explains in Paragraph 36 how the material selection for the rotor laminations affects the performance & efficiency of the motor.  So it would have been obvious to a person having ordinary skill in the art to choose to have the rotor constructed from steel if that would result in a desired performance & efficiency of the motor.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to have the motor rotor of Brancart (as modified in view of Claim 1) to be constructed out of steel laminations, as taught by Daugherty, to achieve a desired level of performance & efficiency for the motor.  
Regarding Claim 7, Brancart in view of Radov, Simpson & Daugherty teaches the invention as disclosed above in Claim 6, wherein Brancart in view of Radov & Daugherty further teaches:  wherein the steel laminations have the permanent magnets mounted on an inside diameter (ID) portion or embedded within to engage electromagnetically with the motor stator (This limitation would be met upon the modification of Brancart (as modified in view of Claim 1) to have the motor rotor constructed out of steel laminations, as taught by Daugherty, see the rejection of Claim 6 above.  Brancart was modified in view of Radov, which describes how the permanent magnets are formed in each pump rotor (see Paragraph 34) and the Brancart’s pump/motor rotor is being formed out of steel laminations, which would result in the magnets as being “embedded within to engage electromagnetically with the motor stator), and wherein the motorized pump does not comprise a pump diffuser having a flow path for the pumped fluid (Brancart (as modified by Simpson to have helical vanes) discloses all the structural limitations of the claimed invention, including having protruding vanes that are extending from a stationary 
Regarding Claim 8, Brancart in view of Radov & Simpson teaches the invention as disclosed above in Claim 1, wherein Brancart, Radov & Simpson are silent regarding:  wherein the motor rotor is an induction type comprising steel laminations with copper bars and end ring.  
However, Daugherty is directed to an induction type electric motor (Paragraph 7) of a pump (Paragraph 2), where the rotor is formed from a plurality of steel laminations (42; Paragraph 36) with copper bars (Claims 20 & 21; Claim 20 describes an embodiment where the rotor core has a plurality of conductive members extending axially through the rotor core, and Claim 21 specifies that the plurality of conductive members comprise copper) and end ring (46).  
Daugherty explains in Paragraph 36 how the material selection for the rotor laminations affects the performance & efficiency of the motor.  So it would have been obvious to a person having ordinary skill in the art to choose to have the rotor constructed from steel if that would result in a desired performance & efficiency of the motor.  The use of end rings would provide the benefit of having a method of securing the rotor laminations to each other (see Paragraph 23 - Lines 6-9).  Finally, it would have been known to one having ordinary skill in the art that conductive bars within the rotor so that a current can be induced in the rotor to cause the rotor to rotate (see Paragraph 23 - Lines 23-25).
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to have the motor rotor of Brancart (as modified in view of Claim 1) to be constructed out of steel laminations, as taught by Daugherty, to achieve a desired level of performance & efficiency for the motor.  It also would have been obvious to have the rotor of Brancart to have end rings to help secure the rotor laminations together & have copper bars disposed within the rotor to induce rotation (both being taught by Daugherty).
Regarding Claim 9, Brancart in view of Radov & Simpson teaches the invention as disclosed above in Claim 1, wherein Brancart further teaches:  wherein the motor stator (30) is at a center of the motorized pump (see Figures 1-2), and wherein the pump rotor vanes (70) are on the motor rotor (49; Figures 1-2).
Brancart in view of Simpson teaches:  wherein the pump stator vanes and the pump rotor vanes comprise helical vanes (The pump of Brancart was modified by Simpson in view of Claim 1 to have Brancart’s rotor vanes & stator vanes shaped as helical vanes (as taught by Simpson in Figure 7) to allow for larger working clearances as well as providing higher order of performance & efficiency (as described in Paragraph 9 of Simpson)).  Please note that this modification of Brancart would still result in the pump rotor vanes being on the motor rotor since both references have the pump rotor vanes on the motor rotor.
Brancart & Simpson both fail to teach:  wherein permanent magnets of the motor rotor are on the motor rotor.
However, Radov does teach how it is known to have permanent magnets (68; Paragraph 34) disposed on the motor rotor (21; In Paragraph 58 of the applicant’s specification, the pump rotor (510) is described as being integrated with the motor rotor (508), where the pump rotor (510) 
While Brancart is silent regarding how the rotational force from the stator is imparted onto the pump/motor rotor, one of ordinary skill would understand that permanent magnets could be used impart the rotational force onto the pump/motor rotor.  
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that the pump assembly of Brancart (as modified in view of Claim 1) could have permanent magnets disposed on the motor rotor, as taught by Radov, to allow the rotational force generated by the motor stator to be imparted onto the pump/motor rotor.  
Brancart, Radov & Simpson are all silent regarding the permanent magnets & vanes are both on laminations of the motor rotor.
However, Daugherty is directed to the electric motor of a pump (Paragraph 2), where the rotor is formed from a plurality of steel laminations (42; Paragraph 36).  Please note that upon the modification of Brancart to have the motor rotor (49) constructed out of a plurality of steel laminations (as taught by Daugherty), this would have Radov’s permanent magnets (68) & Brancart’s rotor vanes (70) both on the laminations of the motor rotor. 
Daugherty explains in Paragraph 36 how the material selection for the rotor laminations affects the performance & efficiency of the motor.  So it would have been obvious to a person having ordinary skill in the art to choose to have the rotor constructed from steel if that would result in a desired performance & efficiency of the motor.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to have the motor rotor of Brancart (as modified in view of Claim 1) to be constructed out of steel laminations, as taught by Daugherty, to achieve a desired level of performance & efficiency for the motor.  
Regarding Claim 18, Brancart in view of Radov & Simpson teaches the invention as disclosed above in Claim 11, wherein Brancart, Radov & Simpson all fail to teach:  wherein the motor rotor is an induction motor comprising copper bars inside a stack of steel laminations and short circuited with end rings.
However, Daugherty is directed to an induction type electric motor (Paragraph 7) of a pump (Paragraph 2), where the rotor is formed from a plurality of steel laminations (42; Paragraph 36) with copper bars (Claims 20 & 21; Claim 20 describes an embodiment where the rotor core has a plurality of conductive members extending axially through the rotor core, and Claim 21 specifies that the plurality of conductive members comprise copper) and end ring (46).  
Daugherty explains in Paragraph 36 how the material selection for the rotor laminations affects the performance & efficiency of the motor.  So it would have been obvious to a person having ordinary skill in the art to choose to have the rotor constructed from steel if that would result in a desired performance & efficiency of the motor.  The use of end rings would provide the benefit of having a method of securing the rotor laminations to each other (see Paragraph 23 - Lines 6-9).  Finally, it would have been known to one having ordinary skill in the art that conductive bars within the rotor so that a current can be induced in the rotor to cause the rotor to rotate (see Paragraph 23 - Lines 23-25).
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to have the motor rotor of .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brancart, Radov & Simpson as applied to claim 11 above, and further in view of Daugherty & Martinez (US 2010/0206577 A1) (Martinez hereinafter).
Regarding Claim 14, Brancart in view of Radov & Simpson teaches the invention as disclosed above in Claim 11, wherein Brancart further discloses:  wherein the motor stator (30) comprises windings (45). 
Brancart in view of Simpson teaches:  wherein the motorized pump does not comprise a pump diffuser having a flow path for the fluid 
Brancart & Simpson both fail to teach:  wherein the motor comprises an induction motor or a permanent magnet motor, wherein the motor stator comprises laminations, and wherein the motorized pump is configured for deployment downhole riglessly with a power cable inside tubing.
However, Radov does teach how it is known to have permanent magnets (68; Paragraph 34) disposed on the motor rotor (21; In Paragraph 58 of the applicant’s specification, the pump rotor (510) is described as being integrated with the motor rotor (508), where the pump rotor (510) is the portion of the integrated pump/motor rotor that has vanes and the motor rotor (508) is the portion of the integrated pump/motor rotor has permanent magnets (512).  Since Radov describes how their impeller is integrated with magnets, this arrangement would be structurally identical to the pump & motor rotor of the applicant’s invention).
While Brancart is silent regarding how the rotational force from the stator is imparted onto the pump/motor rotor, one of ordinary skill would understand that permanent magnets could be used impart the rotational force onto the pump/motor rotor.  
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that the pump assembly of Brancart (as modified in view of Claim 1) could have permanent magnets disposed on the motor rotor, as taught by Radov, to allow the rotational force generated by the motor stator to be imparted onto the pump/motor rotor.  
Daugherty is directed to the electric motor of a pump (Paragraph 2), where  the electric motors stator (32) is formed from a plurality of laminations
Using laminations to construct the stator would provide the benefits of at least having a stator capable of being easily fabricated using stamping or casting processes (see Paragraph 8 - Lines 17-19).
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to have the motor stator of Brancart (as modified in view of Claim 1) to be constructed out of laminations, as taught by Daugherty, to allow for easier fabrication of the stator.  
Martinez teaches how an ESP can be configured for deployment downhole riglessly (Figure 6 & Abstract; The ESP of Martinez is installed using wireline installation) with a power cable (22) inside tubing (13).
Brancart was modified by Radov in view of Claim 11 to have Brancart’s pump disposed within a wellbore.  Martinez describes how these pumps can be installed within the well riglessly because the installation & retrieval is significantly less costly & complicated than using a rig (see Abstract - Lines 12-14) with a power cable for supplying power to the pump (Figure 6).
Therefore, it also would have been obvious to have the motorized pump of Brancart (as modified in view of Claim 11) to be configured to be deployed downhole riglessly, as taught by Martinez, to provide a cheaper & easier method to deploy the pump AND provide a power cable to supply power to the pump when it is disposed within the wellbore.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Brancart, Radov & Simpson as applied to claim 11 above, and further in view of Satterfield (US 2014/0265654 A1) (Satterfield hereinafter)
Regarding Claim 17, Brancart in view of Radov & Simpson teaches the invention as disclosed above in Claim 11, wherein Brancart discloses: wherein the motor stator (30) is at a radial center of the motorized pump (see Figures 1-2), the motor rotor (49) comprising steel (Column 3 - Lines 45-46).
Brancart & Simpson both fail to teach the motor rotor comprising a stack of steel laminations compressed together, and within these laminations, slots cut for magnetic wire windings, and wherein the motorized pump comprises a housing disposed radially outside of the pump stator.
Satterfield is directed to an electric motor that includes a stator (14) and a rotor (26), where the rotor (26) is made of a plurality of steel laminations (41; Paragraph 19) compressed together (Figure 1), and within these laminations, slots (58) cut for magnetic wire windings (74; Paragraph 20). 
Brancart is silent regarding how the rotational force from the motor stator (30) is imparted onto the rotor.  It would have been obvious to one of ordinary skill in the art to modify Brancart with the motor rotor of with a stack of steel laminations & windings, as taught by Satterfield.  It is noted that a simple substitution of one known element (in this case, the unspecified motor rotor of Brancart) for another (in this case, rotor magnetic wire windings, as taught by Satterfield) to obtain predictable results (in this case
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to have the motor rotor of Brancart (as modified in view of Claim 11) was constructed out of steel laminations & have the rotor constructed with magnetic wire windings, as taught by Satterfield, since these modifications would have been known to those having ordinary skill in the art at the effective filing date of the claimed invention to be simple substitution of known elements.  
Radov does teach how a tubular casing (38) MAY be used to line the inner surface of the wellbore, which under the broadest reasonable interpretation of the claim language would be considered “a housing” for the pump assembly because it contains the pump assembly when it is installed within the wellbore, and would be disposed “radially outside of the pump stator”.).
Adding a tubular casing to the wellbore (which as noted above would act as a “housing” that contains the pump assembly when it is installed within the pump) would provide the benefit of helping to ensure the wellbore maintains its shape.  FURTHERMORE, the examiner would note that whether the pump assembly is contained within a housing appears to be a design choice that does not have any patentable significance with respect to the applicants claimed invention.  This is supported by the applicants own written description where they describe separate embodiments of their invention, where in some embodiments the combined motor & pump unit is housed inside a housing (see Paragraph 47) where they also describe embodiments without the housing (see Paragraph 71).
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that the pump assembly of Brancart (as modified in view of Claim 11) could add a tubular casing to the inside of the wellbore 

Response to Arguments
The applicants arguments entered on July 12, 2021 has been fully considered.
With respect to the applicants arguments regarding how the amendment to the independent claims specifying that “the pump stator vanes do not radially overlap with the pump rotor vanes” would overcome the previous rejection because in Michelassi the impellers are essentially side-by-side in the radial direction & thus radially overlap, the examiner agrees that Michelassi would fail to teach this limitation.
HOWEVER, the amendments have modified the scope of the claimed invention thereby necessitating a new grounds for rejection, thereby rendering the applicants arguments moot.
With respect to the applicants arguments regarding how none of the cited prior art provide a teaching for having “the motor stator extends axially continuously through multiple stages of the motorized pump”, the examiner agrees.  
HOWEVER, the amendments have modified the scope of the claimed invention thereby necessitating a new grounds for rejection, thereby rendering the applicants arguments moot.
With respect to the applicants arguments that “the examiner cannot reasonably give no patentable weight to recited fundamental structure”, this argument is rendered moot because this argument is no longer being used in the current rejection.
With respect to the applicant’s arguments that Michelassi is silent regarding an “ESP” comprising “a motorized pump sized to fit into a wellbore and to pump fluid from the wellbore”, the examiner agrees.  HOWEVER, in the previous rejection the examiner did not say that 
Since one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references,  see In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986), the applicant's arguments against the references individually is not persuasive.
FURTHERMORE, the amendments have necessitated a new grounds for rejection (resulting in a rejection with a new base reference) which renders the applicants arguments moot because the new base reference DOES teach having a motorized pump sized to fit into a wellbore.
With respect to the applicants arguments directed to the actual combination of Michelassi in view of Brunvold to teach the pump being an ESP disposed within a wellbore, these arguments were also not found to be persuasive.
The applicant has argued that there is no explanation how the Michelassi pump is (or could be) a small diameter for an ESP (typically to fit into wellbore casings having an outer diameter in the range of 4.5” to 10”) OR how an ESP could accommodate the pair of fluid inlets 14 each on a side at respective portions of the Michelassi pump 10.  However this argument was not found be persuasive for a few reasons.  First, the applicant is not claiming that their wellbore has any specific outer diameter.  Second, Michelassi does not provide any limitations of the size of pump (so the examiner does not see any reason why their pump could not be sized to fit within a 10” wellbore.  Third, by the applicants own admission the 4.5-10” diameters are only for “typical” wellbore casings, which means that there are “non-typical” wellbore casings with a diameter that falls 
With respect to the applicant’s arguments against the examiners position that having “the pump comprises a discharge for the fluid on a longitudinal end portion of the motorized pump” would have been “an obvious design choice”, this argument is rendered moot because the examiner is no longer relying on this argument to reject this limitation.
With respect to the applicants arguments regarding how Michelassi fails to teach the limitations specifying how there is “a radial gap between the pump stator vanes and the pump rotor vanes” that “extends axially continuously through a stage of the pump”.  HOWEVER, this argument is rendered moot because a new combination of prior art was made to reject the independent claims (which resulted in the rotor & stator vanes of Michelassi being modified in view of Simpson), where this new combination of prior art would read on these limitations.
The applicant has also argued that because Michelassi discloses a housing (12), see Paragraph 31, this means that Michelassi would not teach “wherein the motorized pump does not comprise an outer housing”.  The examiner respectfully disagrees.
As noted in the current (& previous rejection) while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114).  So 
With respect to Claim 5, the applicant has argued that “Michelassi & Brunvold pumps plainly have pump diffusers” and therefore these reference would not teach “wherein the pump does not comprise a pump diffuser”.
The examiner respectfully disagrees, however the applicant’s arguments are rendered moot because a new rejection was made for the independent claims where the rotor & stator vanes of Michelassi were modified to have the form of helical vanes (as taught by Simpson in Figure 7).  This would result in the pump of Michelassi as being modified into an axial screw-type pump that is structurally & operationally identical as the applicant’s embodiment shown in Figure 5 & as described in Paragraph 62 (where the applicant explicitly discloses that the embodiment shown in Figure 5 DOES NOT INCLUDE A DIFFUSER, see Paragraph 74 - Lines 7-8).  Therefore, the pump assembly of Michelassi (as modified in view of Claim 5) would not include a diffuser for the same reasons the applicants invention (as shown in at least Figure 5) does not have a diffuser.  
With respect to Claim 4, the applicant has made the same arguments that were made previously (that Michelassi & Brunvold do not teach the limitations in Claim 1 AND that 
With respect to Claims 6-9, 14, 15 & 18, the applicant has argued that these claims are allowable due to the deficiencies in the rejection of Claims 1 & 11.  HOWEVER, as noted above the examiner does not agree that the current rejections would not read on Claims 1 & 11.
With respect to Claim 17, the applicant has made the same arguments that were made previously (that Michelassi & Brunvold do not teach the limitations in Claim 11 AND that Michelassi has a “pump housing” (12)).  However, these arguments were not found to be persuasive for the same reasons outlined above.
With respect to the applicants request for evidence to support taking official notice, the examiner has modified the current rejection to include Simpson which does provide a teaching for having a multi-stage pump with the discharge being disposed on a longitudinal end portion of the pump.  Also, the examiner is no longer taking “official notice” for the limitation specifying that the motor stator extends axially continuously through multiple stages because (as noted in the rejection above) upon further consideration it was found that Michelassi actually did provide a teaching for this limitation.
For these reasons, the examiner did not find the applicants arguments to be persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.B/Examiner, Art Unit 3746   

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746